Title: To Thomas Jefferson from Steuben, 28 December 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
Richmond Decr: 28th. 1780.

I am informed that the Bill which passed the House of Delegates for compleating their Regiments on the new Establishment has limitted the number to 3000—by far too small a number for the end proposed—but even supposing it sufficient to compleat their Regiments in the first instance, yet from the natural casualties attending every body of Men the numbers will be constantly diminishing from the first moment they enter the Field and at the end of the Campaign, without reckoning on any Loss by Action the Regiments will be reduced one third. This is the number generally allowed when the Mens Inlistments are permanent but the Dimunition will be much greater in your Line from the short periods for which many of the Men are and will be Engaged.

Experience has sufficiently convinced us of the difficulty of raising  a large number of recruits at one time. Those Men who intend entering into the service Knowing that necessity will oblige the State to engage them at any rate withold themselves till they can obtain an Enormous Bounty.
This has induced the Commander in Chief to propose and Congress to adopt the wise measure of appointing a Field Officer and an Officer of each Regiment to reside constantly in the State for the purpose of recruiting.
But that this measure may have its proper Effect it will be necessary that the Legislature should determine the sum to be given to each Recruit so Inlisted for the War, and furnish the money necessary for the payment of the Bounties—this money to be furnished to the Field Officer who is to be accountable for its expenditure.
They should also provide Cloathing necessary to Equip the Recruits immediately on their Inlisting which alone will have a great Effect in inducing Men to Engage.
There are in this as in every other State a great number of young fellows strolling about the Country, out of all manner of Employ who with proper management might be Inlisted in this manner for very moderate Sums, but who if left to the time of a general Draft will as I before observed hold themselves back till the Bounties are raised to an Enormous height. For my part I am perswaded that if the Officers are properly distributed in the State and provided with the necessary Money and Cloathing a sufficient number of Recruits may be picked up in the Course of the Year to replace the defficiencies arising in each Regiment whereby an immense expense will be saved to the State and the Inhabitants in a great measure relieved from the great inconvience of frequent Drafts.
I submit the above to Your Excellencys consideration that such measures may be adopted as the Legislature may think necessary to answer the end proposed.
I am with great respect & esteem Your Excellencys most Obed & very humble Servant,

Steuben Maj: Genl.

